HUNT, Circuit Judge
(after stating the facts as above). Error is assigned upon the refusal of the court to instruct the jury to the effect *29that, if defendants were living at Boise and Nora Bishop was transported to Spokane and returned to Boise, but both defendants intended, when she left Boise, that she should return to that place, and that Corbett furnished her the money for her transportation, defendants should be acquitted, although it might be found that, prior to and at the time of Mrs. Bishop’s departure for Spokane and of her return to Boise, they had had illicit relations. Error is also assigned because of the refusal to instruct that, if it were found that Corbett at the time the woman left Boise arranged with her to furnish the money, and did furnish the funds for her transportation to Spokane and return to Boise, acquittal should be had, even if the jury found that, prior to and at the time of her going from Boise to Spokane and return, defendants held illicit relationship, and even if it were found that Corbett .had in mind at the time of furnishing the transportation that there would be a continuance of prior illicit intercourse.
Under the statute cited, to justify a conviction, there must be convincing evidence that the intention to transport the woman for immoral purposes was formed before the woman reached the state to which she was being transported; that is, if the intention just referred to did not exist before the woman reached the state to which she was being transported, but was only formed after reaching the state in which the illicit relationship is had, conviction under the act cannot be had. Sloan v. United States (C. C. A.) 287 Fed. 91. It is not the act of illicit relationship that is punishable, for that is clearly within the police power of the state where the act has been committed; but it is the transporting of the woman in interstate commerce for debauchery or other immoral purposes that is condemned.
With this understanding of the law, the vital point is: What was the intent and purpose of Corbett when, with the money which he had sent to Mrs. Bishop, she was transported from Spokane to Boise? If it was for the immoral purposes alleged, the conviction of Corbett under the two counts was proper. It is plain that the trip made by Mrs. Bishop from Boise to Spokane was to see her children, and for no other purpose; but the trip from Spokane to Boise, made a month later, is the one described in the indictment, and is distinct from the journey to Spokane. Corbett gave Mrs. Bishop* the money for the trip, which the evidence goes to show was taken in response to Corbett’s express request, and, in the light of circumstances surrounding the conduct of the two after her arrival at Boise, it was for the jury to say what the intention and purposes of Corbett were in the transportation. The requested instructions were confusing, in that they were drawn apparently upon the assumption that conviction of Corbett was sought for having transported Mrs. Bishop from Boise, Idaho, to Spokane, Wash., for immoral purposes, as well as from Spokane to Boise, whereas the charge was confined to the January lGfch transportation from Spokane to Boise. In the absence of the instructions which were given, it is to be presumed the law was correctly stated to the jury.
There is no merit in the contention that the conspiracy indictment does not allege that the combination charged was to transport a woman or girl, as required by the statute. The allegations naming *30Nora E. Bishop, alias Ellen Stone, and alleging that the purpose of Corbett was to entice said Nora E. Bishop, alias Ellen Stone, to give “herself” up to debauchery and other immoral practices, were sufficient.
It is argued that the conspiracy indictment fails to state an offense, because ther.e is no joint intent alleged. The point is not well founded, as the indictment distinctly alleges that the defendants Corbett and Nora E. Bishop, alias Ellen Stone, willfully, knowingly, unlawfully, and feloniously conspired and agreed together to commit an offense against the United States, to wit, to violate the act of Congress known as the White Slave Traffic Act (Act June 25, 1910, 36 Stat. 825) in the “following manner and particulars.” ’ Pierce et al. v. United States, 252 U. S. 239, 244, 40 Sup. Ct. 205, 64 L. Ed. 542. With considerable detail the indictment then alleges an agreement that Nora E. Bishop, should be transported from Spokane, Wash., to Boise, Idaho, and that Corbett should knowingly transport and aid in transporting her from Spokane to Boise as a passenger upon a line of a common carrier, the name of which is given, with intent and purpose on the part of Corbett to induce, entice, and procure Nora E. Bishop to give herself up to debauchery and other immoral practices. Several overt acts are alleged. United States v. Holte, 236 U. S. 140, 35 Sup. Ct. 271, 59 L. Ed. 504, L. R. A. 1915D, 281.
As there was ample evidence to sustain the verdicts, and it does not appear that any errors of law were committed, tire judgments must be affirmed.
Affirmed.